COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


LULA MAE WILLIAMS HALL
                                               MEMORANDUM OPINION *
v.   Record No. 2236-97-2                          PER CURIAM
                                                 MARCH 10, 1998
RONALD HAYWOOD HALL


           FROM THE CIRCUIT COURT OF CHESTERFIELD COUNTY
                    John F. Daffron, Jr., Judge

           (Morton B. Spero, on brief), for appellant.
           (Louis A. Rosenstock, III, on brief), for
           appellee.



     Lula Mae Williams Hall appeals the decision of the circuit

court denying her petition for spousal support from her former

husband, Ronald Haywood Hall.    Wife contends that the trial court

erred by failing to order husband to pay spousal support despite

finding a material change in circumstances.    In his response,

husband contends that the trial court erred by failing to award

him attorney's fees.   Upon reviewing the record and briefs of the

parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the decision of the trial court.
 See Rule 5A:27.

                            Spousal Support

     Wife did not receive spousal support under the parties'

final decree of divorce, but the trial court reserved her right

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
to seek support in the future.   As the party seeking a

modification in spousal support under Code § 20-109, wife was

required "to prove both a material change in circumstances and

that this change warrants a modification of support."

Schoenwetter v. Schoenwetter, 8 Va. App. 601, 605, 383 S.E.2d 28,

30 (1989).   A change in circumstances alone does not require a

modification in support.   See Layman v. Layman, 25 Va. App. 365,

367-68, 488 S.E.2d 658, 659 (1997).
     The trial court found that there had been a material change

in circumstances since the entry of the final decree.      That

finding is supported by the evidence.   Husband received custody

of the parties' children in 1995.    Wife no longer received

$968.37 in monthly child support and was obligated to pay $413 in

child support.

     While the trial court found that these facts demonstrated a

material change in circumstances, it ruled that the change did

not warrant a modification in wife's spousal support.      We agree.

Child support is an obligation of both parents and is intended

to benefit the child, not the custodial parent.       See Lambert v.

Lambert, 10 Va. App. 623, 629, 395 S.E.2d 207, 210 (1990).

"Child support and spousal support are separate and distinct

obligations based on different criteria."    Id.    "In light of this

principle, a change in child support cannot be deemed a

circumstance 'material' to a support award."       Head v. Head, 24

Va. App. 166, 178, 480 S.E.2d 780, 786 (1997) (footnote omitted).



                                 2
The trial court did not err in denying wife a change in spousal

support based upon the change in child support.

        Wife also alleged that the $3,744 increase in husband's

annual income since 1994 was a material change in circumstances.

Wife's salary remained unchanged.       The trial court did not find

the change in husband's income significant enough to warrant a

change in spousal support.    This finding is also supported by the

evidence.

                            Attorney's Fees

        Husband appeals the trial court's denial of his attorney's

fees.    An award of attorney's fees is a matter submitted to the

sound discretion of the trial court and is reviewable on appeal

only for an abuse of discretion.       See Graves v. Graves, 4 Va.

App. 326, 333, 357 S.E.2d 554, 558 (1987).      The key to a proper

award of counsel fees is reasonableness under all the

circumstances.     See McGinnis v. McGinnis, 1 Va. App. 272, 277,

338 S.E.2d 159, 162 (1985).    The trial court, noting that wife

was proceeding pro se when she filed multiple support petitions,
did not find that she intended to harass husband.      Wife earned

less money than husband and her monthly expenses had increased.

We cannot say that the trial judge abused his discretion by

denying husband's request for attorney's fees.

        Accordingly, the decision of the circuit court is summarily

affirmed.

                                                            Affirmed.




                                   3